Citation Nr: 1008876	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  08-30 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The Veteran served on active duty from June 2002 to June 
2007.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

Although several claims were adjudicated as shown by the 
August 2007 rating decision, the Veteran elected to pursue on 
appeal only the service connection for a low back disorder 
(see VA Form 9 received in October 2008).  

The Veteran requested a travel Board hearing which was 
scheduled for December 2008.  That hearing was not held, as 
the Veteran failed to appear for that hearing.  


FINDINGS OF FACT

The file contains a current clinical diagnosis of a low back 
disorder and chronicity and continuity of symptomatology of 
the low back is shown in and since service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the 
criteria for entitlement to service connection for a low back 
disorder have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements)

A VCAA notice letter was sent to the Veteran regarding her 
service connection claim in June 2008.  This letter appears 
to satisfy the requirements of the VCAA.  The June 2008 
letter also provided the Veteran with notice as required by 
the United States Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board need not, however, discuss in further detail the 
sufficiency of the letter or VA's development of the claim in 
light of the fact that the Board is granting the service 
connection claim for a low back disorder.  Any potential 
error on the part of VA in complying with the provisions of 
the VCAA has essentially been rendered moot by the Board's 
grant of the benefits sought on appeal.

Factual Background

The Veteran filed a service connection claim for a low back 
disorder in March 2007.  The Veteran's DD Form 214 reflects 
that she served with the United States Army with an MOS of 
military police.  

The STRs (service treatment records) include a January 2002 
enlistment examination report which reflects that clinical 
evaluation of the spine was normal and that the Veteran 
denied having recurrent back pain.  An entry dated in January 
2006 indicates that the Veteran was seen due to complaints of 
a 6-month history of low back pain, assessed as lumbar 
strain.  On follow-up in February 2006, it was noted that low 
back pain had improved.  X-ray films of the lumbar spine 
taken in October 2006 revealed transitional lumbosacral 
anatomy with right pseudoarticulation, described as the 
possible etiology of back pain; and right paraspinal 
calcifications.  In March and April 2007, the Veteran was 
seen for complaints of lumbago.  The April 2007 record 
specifically noted that the Veteran complained of chronic low 
back pain since 2005, with no known back trauma.   

A VA examination was conducted in March 2007.  The Veteran 
again reported that in early 2005 she began having low 
central back pain, occasionally accompanied by numbness in 
the toes, which was treated with anti-inflammatories.  
Objective examination revealed no lordosis, kyphosis or 
scoliosis, and no motor or sensory loss of the appendages.  A 
diagnosis of low back pain, possibly related to X-ray 
evidence of transitional lumbosacral anatomy with right 
pseudoarticulation (show in October 2006), was made.  

Private records include a report of a May 2007 MRI (magnetic 
resonance imaging) study, the indications for which were the 
Veteran's complaints of back pain radiating to the left side.  
The results revealed suspected transitional vertebra with 
partial sacralization of the L5 vertebral body on the right 
side.  

In June 2007, the Veteran was seen by a private medical 
facility due to complaints of back and leg pain.  Findings on 
physical examination included muscle spasm, paraspinal 
tenderness and pain on range of motion testing.  The 
assessments included: facet syndrome, lumbar myofascial pain, 
myalgia and myositis.  Oxycodone-Acetaminophen was prescribed 
and the Veteran was referred for physical therapy.   

The file contains a lay statement dated in June 2008, offered 
by B.T., indicating that he had known the Veteran since 2004 
and noting that in about 2005, the Veteran began having back 
pain increasing in severity over time.  

Records from the Social Security Administration were 
requested in conjunction with a claim filed by the Veteran.  
However, it appears that the claim was denied and that the 
Veteran's records were destroyed.  

Analysis

The Veteran contends that her claimed back disorder began in 
2005 while she was in service and has been a chronic problem 
since that time.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2009).  The Secretary shall consider all information and lay 
and medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 C.F.R. § 3.102 
(West 2002).

Generally, in order to establish service connection, there 
must be (1) evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Hickson elements is through 
a demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Medical records dated from 2007 forward reflect that 
diagnoses including facet syndrome, lumbar myofascial pain, 
myalgia and myositis have been made.  The Board recognizes 
that the aforementioned diagnosed conditions are primarily 
manifested by pain.  Pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999); dismissed in part and vacated in 
part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 
1356 (Fed. Cir. 2001).  However, in addition, the file 
contains evidence of a vertebral abnormality shown upon a CT 
scan undertaken in May 2007.  As such, a current clinical 
disability of the low back is shown and Hickson element (1) 
is satisfied.

The remaining question is whether or not any currently 
manifested low back disorder was incurred in or aggravated by 
the Veteran's active military service.  With respect to the 
second Hickson element, service incurrence, the STRs document 
complaints of back problems in 2006 and 2007 diagnosed as 
lumbago, as well as the Veteran's self reported history of 
symptomatology of the low back beginning in 2005, while she 
was in service.  

The file also contains the Veteran's medical history as 
recorded in the medical records acknowledging continuity and 
chronicity of low back problems since 2005.  Lay assertions 
may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 
3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).  It is within the 
Veteran's competency to report the nature of her low back 
symptoms, in this case largely described as chronic pain in 
and since service.  Significantly, the Veteran's complaints 
of low back symptomatology are well documented in clinical 
records dated from 2006 forward.  As such, there is no reason 
to question the credibility of the Veteran's account of 
chronic low back symptomatology since 2005 as she has 
provided this account consistently since 2006.  Accordingly, 
the file contains competent and credible lay evidence which 
supports a finding of chronicity and continuity of low back 
symptomatology in and since service.

Essentially, all of the elements as discussed in the Hickson 
case have been established.  The Board could remand this case 
for medical opinion that provides a more detailed discussion 
regarding the relationship between the symptomatology and 
diagnoses relating to the low back documented in STRs and 
other records dated from 2006 forward.  However, given the 
proximity of the time frame, lay and documented clinical 
evidence of chronicity and continuity of low back 
symptomatology in and since service, and the absence of any 
indication of any pre-existing low back disorder or 
intercurrent low back injury post-service, the Board 
concludes that the evidence is at least in equipoise as to 
the matter of to whether the a currently manifested low back 
disorder is etiologically linked to service.  Accordingly, a 
remand is not necessary here.  Cf. Mariano v. Principi, 17 
Vet. App. 305, 312 (2003) (noting that, because it is not 
permissible for VA to undertake additional development to 
obtain evidence against an appellant's case, VA must provide 
an adequate statement of reasons or bases for its decision to 
pursue such development where such development could be 
reasonably construed as obtaining additional evidence for 
that purpose.) 

Resolving any doubt in favor of the Veteran, the Board 
concludes that service connection for a low back disorder is 
warranted.  Accordingly, the claim is granted.

ORDER

Service connection for a low back disorder is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


